STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 20, 2018
               Plaintiff-Appellant,

v                                                                    No. 340539
                                                                     Wayne Circuit Court
ERNEST EUGENE KENNEDY,                                               LC No. 17-004742-01-FH

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and SAWYER and MARKEY, JJ.

PER CURIAM.

       The prosecution appeals the trial court’s order granting defendant’s motion to dismiss
following the trial court’s grant of defendant’s motions to suppress and to quash the information.
We reverse and remand.

        Defendant was charged, as a fourth habitual offender, MCL 769.12, with operating a
vehicle with a suspended license, MCL 257.904(3)(a), possession of a firearm by a person
convicted of a felony (felon-in-possession), MCL 750.224f, possession of ammunition by a
person convicted of a felony, MCL 750.224f(6), carrying a concealed weapon, MCL 750.227,
and two counts of possession of a firearm during the commission of a felony (felony-firearm),
MCL 750.227b. These charges arose from the discovery of a gun during an inventory search
performed after defendant was arrested and taken into custody for driving with a suspended
license. Prior to trial, defendant moved to suppress this evidence of the gun and subsequent
statements to police and to quash the information. The trial court agreed with defendant and
granted both motions, holding that Arizona v Gant, 556 U.S. 332; 129 S. Ct. 1710; 173 L. Ed. 2d 485
(2009), applies to inventory searches and invalidated this search, leading to dismissal of the case.
The prosecutor argues that Gant is inapplicable to this case and that South Dakota v Opperman,
428 U.S. 364; 96 S. Ct. 3092; 49 L. Ed. 2d 1000 (1976), controls. We agree.

       An appellate court reviews a trial court’s findings of fact in a suppression hearing for
clear error, but the application of the underlying law is reviewed de novo as a legal
determination. People v Slaughter, 489 Mich. 302, 310; 803 NW2d 171 (2011), citing People v
Williams, 472 Mich. 308, 313; 696 NW2d 636 (2005). A finding is clearly erroneous if the
appellate court is “left with a definite and firm conviction that the trial court made a mistake.”
People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676 (2011), citing People v Burrell, 417
Mich. 439, 449; 339 NW2d 403 (1983).

                                                -1-
        An appellate court reviews a trial court’s decision on a motion to quash the information
for an abuse of discretion. People v Miller, 288 Mich. App. 207, 209; 795 NW2d 156 (2010),
citing People v Stone, 463 Mich. 558, 561; 621 NW2d 702 (2001). “To the extent that a lower
court’s decision on a motion to quash the information is based on an interpretation of the law,
appellate review of the interpretation is de novo.” Id. “The trial court abuses its discretion when
its decision falls outside the range of reasonable and principled outcomes.” People v Waterstone,
296 Mich. App. 121, 131-132; 818 NW2d 432 (2012), citing People v Yost, 278 Mich. App. 341,
353; 749 NW2d 753 (2008). An error of law is necessarily considered to be an abuse of
discretion. Waterstone, 296 Mich App at 132, citing People v Giovannini, 271 Mich. App. 409,
417; 722 NW2d 237 (2006).

        “The constitutionality of any search and seizure conducted by the police depends on an
analysis of the Fourth Amendment of the United States Constitution and art 1, § 11 of the
Michigan Constitution of 1963.” People v Toohey, 438 Mich. 265, 270; 475 NW2d 16 (1991).
This requires the police to conduct any search or seizure in a reasonable manner, which generally
requires the police to obtain a warrant supported by probable cause prior to conducting a search.
Id. The United States Supreme Court has established a number of exceptions to the warrant
requirement, including the search incident to arrest, automobile search and seizure, plain view,
stop and frisk, and exigent circumstance exceptions. Toohey, 438 Mich at 271 n 4, citing People
v Blasius, 435 Mich. 573, 582; 459 NW2d 906 (1990). Another well-defined exception to the
warrant requirement is the inventory search exception. Toohey, 438 Mich at 271; see also
Illinois v Lafayette, 462 U.S. 640, 643; 103 S. Ct. 2605; 77 L. Ed. 2d 65 (1983). The trial court
acknowledged that this case involves an inventory search, as the police officers impounded and
inventoried defendant’s car pursuant to their own procedures. Therefore, the disposition of this
case turns on whether the Supreme Court’s decision in Gant, which specifically addressed the
search incident to arrest exception, also applies to the inventory search exception described in
Opperman, Lafayette, and Toohey.

        In Gant, the police arrested the defendant for providing a false name during a traffic stop
and placed him in the back of a patrol car. Gant, 556 US at 336. Once the defendant was
handcuffed and secured, police conducted a search of his vehicle incident to the arrest and found
a gun and a bag of cocaine. Id. The Court narrowed the permissible scope of the search incident
to arrest exception and held that police may only search a vehicle incident to arrest under two
specific circumstances: (1) when the arrestee is unsecured and within reaching distance of the
vehicle’s passenger compartment, and (2) when police reasonably believe that evidence related
to the crime of arrest may be found in the vehicle. Id. at 343. The Court reasoned that
narrowing the exception in this manner better served the interest of officer safety, which is the
fundamental rationale of the search incident to arrest exception. Gant, 556 US at 338, 347-348;
Chimel v California, 395 U.S. 752, 763; 89 S. Ct. 2034; 23 L. Ed. 2d 685 (1969). See also Lafayette,
462 US at 644-645.

       Gant did not apply to other exceptions to the warrant requirement. Instead, the Court
recognized that “other established exceptions” existed which may “authorize a vehicle search
under additional circumstances when safety or evidentiary concerns demand.” Gant, 556 US at
346. The Court stated that an otherwise unconstitutional search incident to arrest may be
permissible if “another exception to the warrant requirement applies.” Id. at 351. The Court


                                                -2-
distinguished a search incident to arrest from these other exceptions because these other
exceptions served different interests and purposes. Id. at 346-347.

       One of these recognized exceptions to the warrant requirement is the inventory search
exception. Lafayette, 462 US at 643. In Opperman, the United States Supreme Court held that
inventory searches performed “pursuant to standard police procedures are reasonable” under the
Fourth Amendment. Opperman, 428 US at 372. Police departments develop these procedures in
response to “three distinct needs: the protection of the owner’s property while it remains in
police custody . . . the protection of the police against claims or disputes over lost or stolen
property . . . and the protection of the police from potential danger . . . .” Id. at 369 (citations
omitted). Therefore, the fundamental rationale of an inventory search is not only officer safety,
but “routine administrative caretaking functions” that are noncriminal in nature. Id. at 370 n 5.
To be constitutional, a search and seizure performed under the inventory exception only needs to
be reasonable given all the facts and circumstances of the case. Id. at 373.

        In another case, Lafayette, the Supreme Court explicitly distinguished the search incident
to arrest exception from the inventory exception. In a search incident to arrest, an officer may
“search the area within the arrestee’s immediate control.” Lafayette, 462 US at 644, citing
Chimel, 395 U.S. 752. This search is done to protect evidence in the possession of the arrestee
and to protect the officer from danger posed by articles in the arrestee’s possession. Lafayette,
462 US at 644-645, quoting United States v Robinson, 414 U.S. 218, 235; 94 S. Ct. 467; 38 L. Ed.
2d 427 (1973). The probable cause of the arrest itself allows the police to conduct this type of
search. Lafayette, 462 US at 465. An inventory search, however, is distinguishable from the
search incident to arrest because it is an “incidental administrative step following arrest and
preceding incarceration.” Id. at 644. The inventory search is justified for this reason; it protects
police from danger or liability and it promotes effective police order and administration. Id. at
646. The police may perform the inventory search “with or without probable cause.” Lafayette,
462 US at 645, quoting United States v Edwards, 415 U.S. 800, 804; 94 S. Ct. 1234; 39 L. Ed. 2d
771 (1974).

        The seminal case in Michigan regarding inventory searches is Toohey, in which the
Michigan Supreme Court held that impoundment and inventory searches are constitutionally
valid if “the police act[] in accordance with established departmental procedures.” Toohey, 438
Mich at 267. In Toohey, the defendant was arrested for operating a vehicle under the influence
of liquor. Id. at 268. Police decided to impound the vehicle after they determined that the other
passenger of the vehicle was also too intoxicated to legally drive. Id. The police also denied the
defendant’s request to call his wife to pick up the car. Id. After the police impounded the car,
the police conducted an inventory search and discovered cocaine in the car. Id.

         The Court held that the inventory search was reasonable because the police conducted it
pursuant to standardized procedures that properly fulfilled the police’s caretaking function. Id. at
275-276. The Court reasoned that an inventory search is an administrative function, not part of a
criminal investigation for which probable cause is necessary. Id. at 272. The police are not
required to use the least intrusive means to accomplish the inventory search so long as the search
is still reasonable under the Fourth Amendment. Toohey, 438 Mich at 274, citing Cady v
Dombrowski, 413 U.S. 433, 447; 93 S. Ct. 2523; 37 L. Ed. 2d 706 (1973).


                                                -3-
        Precedent from this Court also supports this contention that a search incident to arrest is
legally distinct from other exceptions to the warrant requirement. In People v Mead, 320 Mich
App 613; 908 NW2d 555 (2017), this Court analyzed the search incident to arrest exception
separate from the inventory search exception in determining whether a particular search of a
defendant was constitutional. Mead, 320 Mich App at 623-626. In Mead, this Court analyzed
each exception separately and only applied Gant to the search incident to arrest exception. Id.

         Finally, United States Courts of Appeals agree that the search incident to arrest exception
is distinct from other Fourth Amendment exceptions. While these cases are not binding, their
conclusions and rationale can be persuasive. People v Campbell, 289 Mich. App. 533, 535; 798
NW2d 514 (2010). The Seventh Circuit has held that Gant’s restrictions do not apply to the
automobile exception. United States v Nicksion, 628 F3d 368, 377 (CA 7, 2010). Additionally,
the Eighth Circuit has repeatedly held that “Gant does not apply to an inventory search.” United
States v Arrocha, 713 F3d 1159, 1164 n 2 (CA 8, 2013), citing United States v Frasher, 632 F3d
450, 455 (CA 8, 2011).

        The decisions in Opperman, Lafayette, and Toohey, combined with the language in Gant
and other precedential and persuasive cases, show that, as a matter of law, inventory searches are
legally distinct from searches incident to arrest. It is clear that the trial court erred in its
determination that Gant overruled Opperman and applied to inventory searches as well as
searches incident to arrest. These cases address separate, distinct exceptions to the warrant
requirement that have separate, distinct foundations and serve separate, distinct purposes. The
test for one exception does not apply to the other. Evidence collected during the search should
not have been suppressed under the trial court’s legal reliance on Gant. As the court applied the
same erroneous legal reasoning to the motion to quash, the trial court also abused its discretion in
granting defendant’s motion to quash.

        Defendant contends that, in the event that this court disagrees with the trial court’s
interpretation of Gant, this Court should remand the case for a determination of whether the
impoundment and inventory search was reasonable. Both defendant and the prosecutor agree
that the trial court never made a determination as to whether the inventory search was reasonable
outside of Gant. We agree that, because reasonableness is a fact-specific inquiry necessary for
every inventory search, a remand to the trial court is necessary for a reasonableness
determination.

        Reasonableness is “measured by examining the totality of the circumstances,” and is a
“fact intensive inquiry that does not lend itself to resolution through the application of bright-line
rules.” Williams, 472 Mich at 314, citing Ohio v Robinette, 519 U.S. 33, 39; 117 S. Ct. 417; 136 L
Ed 2d 347 (1996). In examining the reasonableness of a search, a trial court must analyze
whether the “search [was] conducted reasonably [and] in good faith.” Mead, 320 Mich App at
626, citing Colorado v Bertine, 479 U.S. 367, 374; 107 S. Ct. 738; 93 L. Ed. 2d 739 (1987). The
search must also be conducted “pursuant to standardized police procedures ‘designed to produce
an inventory,’ including procedures that ‘regulate the opening of containers found during
inventory searches.’ ” Mead, 320 Mich App at 626, citing Florida v Wells, 495 U.S. 1, 4; 110 S
Ct 1632; 109 L. Ed. 2d 1 (1990). Even after Gant, police and other individuals responsible for
“community caretaking” are still not required to use the “least intrusive means” available to them
under the circumstances. Slaughter, 489 Mich at 321, citing Cady, 413 U.S. 447. Police are not

                                                 -4-
required to be “perfect” in executing an inventory search; rather the police’s actions must simply
be reasonable under the totality of all the circumstances. Slaughter, 489 Mich at 321.

        The trial court, sitting as the finder of fact in a suppression hearing, is required to make a
determination on the reasonableness of a search. See Williams, 472 Mich at 313-314. In this
instance, the trial court made no such determination. While the prosecution suggests that the
trial court’s comments indicate approval of the police officers’ actions outside of Gant, a trial
court’s comments on reasonableness are not sufficient to satisfy the reasonableness requirement.
The trial court must use the test set forth in Mead and Slaughter to make a determination of
reasonableness under all the facts and circumstances of the case.

        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                              /s/ Michael J. Kelly
                                                              /s/ David H. Sawyer
                                                              /s/ Jane E. Markey




                                                 -5-